The opinion of the court was delivered by
Huston, J.
— The plaintiff showed a judgment, execution, levy, and sale of the land in-question, to himself. G. Armstrong was plaintiff in that judgment, and William Hum the defendant.
After the plaintiff had shown his title, Hum gave some testimony to show, that the plaintiff had agreed to purchase the land, to give it to Hum on his paying to Blair the sum for which it was *105struck down; and that Blair had since said, he would keep it, because the money was not paid at the time agreed on. Blair called witnesses, present at the same time and place, who gave a totally different account, and he admitted, that he did make a contract with the defendant, and had always agreed to convey on the terms being complied with, and called a witness, who spoke to him to make'it, and who was present when it was made, and his testimony was: That on Tuesday morning of the September court, in 1824, (the day the land was sold,) the defendant, Hum, and his father-in-law, came to the witness, and told him they had .come to purchase his land at the sheriff’s sale: That he had money enough to pay off the judgment on which, the land was selling, but not enough to pay all the claims against the land.. Hum said he had exchanged land with General Campbell, and had been in law ever since: That General Campbell had made a deed to George Armstrong, which he should have made to him. They then wished the witness to speak to IVIr. Bldir, to give them time to make -up all the money which was against the land. The witness went with them to Blair, and repeated what they had said; and told Mr. Blair, Hum’s statement, as to his treatment by Campbell, was true, and hoped he would do all he could for him. Blair replied, he would do every thing he could for him consistently with his duty to Armstrong and himself: That he was not only attorney for Armstrong, but had an interest in seeing to the'application of. the money, &c. Hum and Blair then agreed, that Blair should buy it, and then sell it to Hum: That Hum was to pay Blair whatever sum it would take to pay off all the claims against the land, and was td give him a reasonable time to pay the money: That two sums, viz. the amount of the judgment, and the consideration money in the deed from Campbell to Armstrong, were particularly mentioned. Hum then said, that claim through Campbell was unjust, but now he knew no other way than to buy it from Blair, and bring suit against Campbell. The land was sold. Hum’s father-in-law did not bid, and the land was sold to Blair for less than the amount of Armstrong’s judgment and costs.
Blair then offered in evidence a letter, or letters of instructions from Armstrong to him, and the deed from Campbell to Armstrong, to show the amount to be paid: it was about one hundred and fifty dollars, and this was the real dispute between the parties.
These were objected to, and rejected by the court, and exceptions signed. The grounds on which this decision was attempted to be supported were, 1. That a deed, not between the parties, was not evidence. This is often true, but not always. Here it was offered, n&t as a conveyance of. title, but as a paper referred to in the contract, and to show the -sum which Blair alleged was due before the defendant got the larfd; and next, the counsel went into the old contract with Campbell, and complaints against him. and Armstrong, Now, with this Blair had nothing to do. None of the misconduct *106was charged to him; he entered into a contract .at the instance of the defendant; had made, himself responsible to his principal; and; the letters were offered to show that, responsibility, and the deed, the amount of his claim. ,To .reject this evidence- was," in effect, to destroy the whole of the testimony of the witness to the contract; for without the deed, to ascertain the sum; his ^testimony was'inoperative.'- If his testimony was believed by the jury, the deed was most material. There was error in rejecting this evidence, and the judgment is reversed, and a venire facias ae novo awarded.
Judgment reversed, and a venire facias de. novo awarded-